WILLIAMS, Circuit Judge,
concurring:
There is no dispute between petitioners and the Commission on the scope of § 182(a) of the Atomic Energy Act (the “Act”), 42 U.S.C. § 2232(a) (1982); I decline to join the court in its extended dictum on the subject. I do, however, join those portions of the opinion holding that, apart from its duty to set standards providing “adequate protection” under § 182(a), the Commission may, under § 161(i), 42 U.S.C. § 2201(i) (1982), (1) impose still more stringent standards upon nuclear power reactors and (2) consider cost in determining the appropriate level of those standards. I also join the remand to the agency for it to clarify the relationship between cost-independent standards, which the Commission purports to rest on § 182(a), and cost-dependent standards grounded on § 161(i).1
I. The Absence of Dispute Over § 182(a)
In this litigation the Commission takes the position that under § 182(a) it disregards cost in setting standards aimed at achieving “adequate protection to the health and safety of the public.”2 It defends those portions of the challenged rule that permit consideration of cost solely on the basis of § 161(i), which supplies general authority to take steps necessary “to protect health and to minimize danger to life or property.” Under this authority, it argues, it may “impose backfits below the statutorily required minimum of ‘adequate protection’ to the public health and safety. 42 U.S.C. § 2232(a).” Brief for Respondents in No. 85-1757 at 4; see also id. at 5.
Petitioners staunchly resist this interpretation of § 161(i). They argue that no provision whatever of the Atomic Energy Act authorizes the Commission to impose cost-dependent standards. Speaking of the
*394NRC brief, petitioners summarize it as contending that “the first standard [under § 182(a)] is used in establishing adequate safety standards and the second [under § 161(i) ] authorizes the Commission to go beyond what is adequate and order additional measures____ NRC cites no legislative history nor any case which ever mentions or applies this alleged secondary standard.” Reply Brief for Petitioners at 5. Thus the question posed by the parties is whether the Commission enjoys a power under § 161(i) to impose cost-dependent standards more stringent than those imposed under § 182(a).
But issue is not joined on whether cost may be considered under § 182(a). While petitioners contend that if the Commission based cost-dependent standards on § 182(a), it would be.acting illegally, the Commission declines to invoke that section. Thus the Commission makes no defense of the proposition that petitioners attack.
The court's offering of dictum on this subject seems to me borrowing trouble. One can imagine scenarios in which total blindness to cost under § 182(a) could be hazardous to the nation’s health. Suppose that a particular protective measure had a modest but non-trivial potential for saving lives; that this measure would be very costly; that non-nuclear energy supplies were far more scarce than now (and thus far more costly); and that the energy scarcity resulting from non-use of nuclear power would inflict macroeconomic shocks more severe than those of the 1970s. I should think that such economic costs would bear upon what level of protection was adequate. Lives lost because of inadequate energy supplies and economic dislocations could outnumber lives potentially saved by the protective measures.
Happily, such a scenario appears remote. It seems probable that we can have our cake and eat it: adequate energy supplies, protection of public health and safety that is not merely adequate but ample, and freedom from catastrophic economic burdens. Enjoying this luxury, it is easy to say that the Commission must disregard economic cost in setting the § 182(a) standard; in circumstances that are quite imaginable but luckily neither present nor apparently on the horizon, the Act would under the majority’s dictum operate as a virtual “suicide pact.” See Terminiello v. Chicago, 337 U.S. 1, 37, 69 S.Ct. 894, 911, 93 L.Ed. 1131 (1949) (Jackson, J., dissenting). Of course Congress would be free to amend the Act; but there is simply no need in the present case to explore the precise scope of § 182(a) since the Commission places no reliance on that section for its consideration of cost in the backfit context.
Equally unnecessary is the dictum dispatching Chevron USA, Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984). The Supreme Court's dicta in Immigration and Naturalization Service v. Cardoza-Fonseca, — U.S. —, 107 S.Ct. 1207, 1220-22, 94 L.Ed.2d 434 (1987), provide no warrant for unceremoniously dumping our rule of deference to reasonable agency interpretations in areas of statutory ambiguity. As Justice Scalia pointed out in his concurrence to Cardoza-Fonseca, the majority found the INS’s interpretation of the statutory language at issue “clearly inconsistent with the plain meaning of [the language] and the structure of the Act.” Id. at 1224. Thus under Chevron there was no occasion for deference. Despite some vague language in Cardoza-Fonseca, I doubt that the Court intended the radical limit on Chevron that the majority here proposes.
II. Authority Under § 161(i) to Impose Cost-Dependent Safety Standards
The court correctly dismisses petitioners’ argument that no provision of the Act allows the Commission to take cost into account in setting standards for nuclear reactors. Petitioners’ view — that provisions of the Act homogeneously preclude consideration of cost — would lead to astonishing and perverse results. Consider the dilemma that would be posed by a technological innovation that (1) can increase safety, (2) is cheap to build into reactors so long as the builders are aware of the need before construction starts, and (3) is not cost-justified in operating plants (because of the *395higher costs of backfitting). (It seems probable that many innovations would roughly meet these criteria.) Petitioners’ view would impose a cruel dilemma on the Commission. If it required the innovation for future plants, it would be forced to require it for operating ones, even though the benefits of the installation in operating ones would not (by hypothesis) justify the costs and even though, indeed, this insistence might force the decommissioning of such plants. On the other hand, if the Commission failed to insist on the innovation, new plants’ workers and neighbors would be deprived of safety gains that amply justify the costs (again, by hypothesis).3 The court here rightly refuses to find in the Act any such straitjacket.4
III. Remand to the Commission
In developing the Rule and Statement of Considerations, the Commission has employed loose terminology that obscures the line between cost-dependent and cost-independent standards. Particular confusion arises from the comment (in the Statement) that “there is no intent on the part of the Commission to include within the scope of [the exceptions from the Rule’s provision for consideration of cost] new or modified interpretations of what constitutes no undue risk to the public health and safety.” 50 Fed.Reg. 38,103. As the Commission has generally used the phrase “no undue risk” to characterize conditions affording “adequate protection” to public health and safety, this may be read to mean that when the Commission by way of re-interpretation changes the safety levels necessary for “adequate protection,” it will not enforce those levels in the backfit context unless they prove cost-justified. Superficially that appears inconsistent with its view that it assigns a cost-independent meaning to “adequate protection.” Perhaps the two can be reconciled. For example, the Commission may uncouple the concepts of “no undue risk” and “adequate protection.” But the Commission has appeared inconsistent and thus wanting in “reasoned decision-making.” See, e.g., Motor Vehicle Manufacturers Ass’n of the United States v. State Farm Mutual Automobile Insurance Co., 463 U.S. 29, 52, 103 S.Ct. 2856, 2871, 77 L.Ed.2d 443 (1983). Accordingly I join in remanding to the Commission.

. I do not believe that the challenges to the procedures of Manual Chapter 0514 are ripe.


. It is not clear whether the Commission has adopted the view that costs are irrelevant under § 182(a) as the correct interpretation of that section, or simply as its present choice among possible lawful interpretations. Resolving the distinction is unnecessary here.


. Firms owning nuclear plants might not adopt cost-effective safety devices without Commission pressure because the incentives provided by tort liability could be materially diluted by, for example, potential bankruptcy relief and statutory limitations on liability.


. A more conventional approach would be to find in § 182(a) authority to impose both a minimum level of safety without regard to cost and an extra level arrived at in light of cost, and to view § 161 (i) as merely authorizing regulations implementing these standards. The Commission, however, has abjured § 182(a) as the basis for its cost-dependent standards, and its finding of the necessary power in § 161(i) is neither precluded by the statutory language nor unreasonable.